Citation Nr: 0113842	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for spinal meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and E.B.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence adequate to reopen the claim for spinal meningitis 
had not been submitted.  A notice of disagreement was 
received in March 1999.  In an April 1999 statement of the 
case, the RO determined that new and material evidence had 
been received, but denied the claim for service connection 
for spinal meningitis as not well grounded under the law and 
regulations in effect at the time.  A substantive appeal was 
received in April 1999.  The veteran testified at a hearing 
before the undersigned in Washington, D.C. in January 2001.


FINDINGS OF FACT

1.  By rating decision in June 1981, a claim by the veteran 
for entitlement to service connection for spinal meningitis 
was denied; a notice of disagreement was received and a 
statement of the case was issued, but a substantive appeal 
was not received to complete the appeal. 

2.  Certain items of evidence received subsequent to the June 
1981 rating decision bear directly on the issue and are so 
significant that they must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the June 1981 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for spinal meningitis has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim by the veteran for entitlement to service connection 
for spinal meningitis was denied by rating decision in June 
1981.  He initiated an appeal with a timely notice of 
disagreement, and a statement of the case was issued.  
However, he did not file a substantive appeal to complete the 
appeal, and the June 1981 rating decision therefore became 
final.  38 U.S.C.A. § 7105 (c).  However, a claim which is 
the subject of a prior final decision will be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

The Board acknowledges that the RO has determined that new 
and material evidence has been received to reopen the 
veteran's claim.  However, it remains the Board's function to 
review the RO's new and material evidence determination.  See 
generally Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd 83 
F.3d. 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Evidence is 
new and material if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  

The June 1981 rating decision appears to have been based, in 
part, on a finding that there was no evidence of current 
spinal meningitis.  However, a July 1997 private hospital 
record shows a secondary diagnosis of meningitis.  The Board 
fully agrees with the RO's finding that such evidence is new 
and material.  The claim has therefore been reopened. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for spinal 
meningitis is reopened.  To this extent, the appeal is 
granted. 


REMAND

The veteran claims that he was treated for spinal meningitis 
during boot camp in 1966.  In a claim for benefits, received 
in May 1981, the veteran stated that he was exposed to spinal 
meningitis at an unknown time at Fort Leonard Wood, Missouri.  
In June 1981, the National Personnel Records Center (NPRC) 
provided service medical records. 

In a letter, dated in February 1997, the veteran's 
representative stated that the veteran was hospitalized 
during active military service for one and a half weeks 
for treatment of spinal meningitis in September 1996 at Fort 
Lewis, Washington.  The RO made another request to the NPRC 
for service medical records/clinical records referencing Fort 
Lewis, but was informed in April 1997 that no additional 
medical records were found.  The veteran later indicated that 
he was not treated at Fort Lewis but at Fort Leonard Wood in 
1966.  At the Board hearing in January 2001, it was noted 
that the veteran entered service in August 1967 and that the 
treatment must have occurred shortly thereafter. 

The veteran's service medical records do include certain 
clinical records showing treatment at Fort Leonard Wood in 
1966, but these records do not include any reference to 
meningitis.  However, given the veteran's detailed testimony 
regarding an outbreak of meningitis (including one death) at 
Fort Wood in 1966 and the fact that the most recent request 
for additional service records was based on incorrect 
information furnished to the RO, the Board believes that an 
additional attempt to locate and obtain any additional 
service records is appropriate.  

The Board observes that additional evidence has been received 
at the Board in 2001 and it appears from the veteran's 
testimony and statements submitted by his representative that 
he wishes to waive preliminary RO consideration of the new 
evidence pursuant to 38 C.F.R. § 20.1304(c) (2000).  However, 
given the need for further development at the RO level as 
outlined above, review of such evidence by the RO is 
appropriate. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, deleted the well-
grounded claim analysis and provided for certain notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review by the RO under 
this new legislation is also appropriate, especially since 
its denial was based on a finding that the claim was not 
well-grounded.  

Accordingly, this case is REMANDED for the following actions:

1. The RO review the claims file and take 
appropriate action to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed. 

2. The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any additional 
records documenting treatment for spinal 
meningitis at any time during the period 
from August 1966 through December 1966.  
NPRC should be specifically asked to 
search for any separately stored 
hospitalization records from Fort Leonard 
Wood, Missouri, during that time period 
which may document treatment of the 
veteran for spinal meningitis as well as 
for any documentation of a general 
outbreak of spinal meningitis among 
service personnel at Fort Leonard Wood 
during that time frame  

3. If, and only if, the service records 
report a diagnosis, treatment of, or 
exposure to spinal meningitis, the RO 
should arrange for an examination of the 
veteran by an appropriate VA specialist 
for the purpose of ascertaining whether 
the veteran has any current residuals of 
spinal meningitis related to service.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran' s condition.  
The examiner should provide an opinion as 
to whether the veteran currently has 
spinal meningitis or residuals of the 
diagnosis thereof or exposure thereto 
during service.  

4. The RO should then review the expanded 
record, including additional evidence 
received at the Board in 2001, and 
undertake a merits analysis of the 
veteran's claim under all applicable laws 
and regulations.  If the claim remains 
denied, the veteran and the veteran's 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



